Case 3:20-cv-20426-BRM-LHG Document 59 Filed 02/23/21 Page 1 of 7 PageID: 926




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                                                Case No.: 3:20-cv-20426-BRM-LHG
    JOHN F. MARCHISOTTO,
                                                        Civil Action
                         Plaintiff,
                                                Hon. Brian Martinotti, U.S.D.J.
                   v.                           Hon. Lois H. Goodman, U.S.M.J.

MUDDUSER MALIK, RONALD MICUCCI,             )
MCPO DETECTIVE KELLY, ALBERTO               )
                                                          NOTICE OF MOTION
RIVAS, STUART J. RABNER, GUY P. )
RYAN, LOUIS P. LEPORE, DEBRA E. )
                                            )         FOR DISQUALIFICATION OF HON.
CANOVA, ERIC M. DEPROSSIMO,
                                            )        BRIAN R. MARINOTTI, U.S.D.J.,
KEVIN B. HARRIS, WENDEL E.
                                                    PURSUANT TO 28 U.S. CODE § 455
DANIELS, HILLARY BRYCE, GURBIR )
                                                     (a) AND PURSUANT TO 28 U.S.
S. GREWAL, GLENN A. GRANT, THE )
                                            )              CODE § 455 (b)(1),
ADVISORY COMMITTEE ON JUDICAL
CONDUCT, NEW JERSEY COURTS, NEW )
JERSEY OFFICE ATTORNEY GENERAL, )
OCEAN COUNTY PROSECUTOR’S                   )
OFFICE, NEW JERSEY STATE POLICE, )
MIDDLESEX SHERIFF’S OFFICE, THE )
OFFICE OF ATTORNEY ETHICS N.J., )
MERYL G. NADLER, STEVEN                     )
BONVILLE, HEATHER JOY BAKER, V. )
NICOLE LANGFITT, I.A.D.                     )
MIDDLESEX COUNTY SHERIFF’S                  )
OFFICE, I.A.D. NEW JERSEY STATE )
POLICE, MIDDLESEX COUNTY NEW                )
JERSEY, OCEAN COUNTY NEW JERSEY, )
ANDREW C. MUNGER, THE STATE OF )
NEW JERSEY, AND MIDDLESEX COUNTY )
                                            )
PROSECUTOR’S OFFICE, CHRISTOPHER
                                            )
L.C. KUBERIET , JOSEPH L. YANNOTTI, THE LAW )
OFFICES OF LOUIS LEPORE, P.C. DOS ID #:     )
4268814, LOUIS LEPORE, ESQ. PLLC DOS ID #: )
3278376, LPL 885 LLC DOS ID #: 4209505      )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                          Defendants.       )
                                            )
                                            )
Case 3:20-cv-20426-BRM-LHG Document 59 Filed 02/23/21 Page 2 of 7 PageID: 927




      Please take Notice: comes now the Plaintiff John F. Marchisotto for his

  Notice of Motion for Disqualification of Hon. Brian R. Marinotti, U.S.D.J., before

the Honorable Brian R. Martinotti U.S.D.J., on April 15, 2021, states the reasons

for this motion are set forth below:

     Pursuant To 28 U.S. Code § 455 (a) - Disqualification of justice, judge, or

magistrate judge Any justice, judge, or magistrate judge of the United States shall

disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.

     Pursuant To 28 U.S. Code § 455 (b)(1) - Where he has a personal bias or

prejudice concerning a party, or personal knowledge of disputed evidentiary facts

concerning the proceeding;

     Plaintiff believes it is “harmful error” for Judge Brian R. Martinotti to not

recuse himself from this matter, and this is another docket waiting for appeal;

Liljeberg, 486 U.S. at 862, 108 S.Ct. at 2203-04.

     Judge Brian Martinotti, U.S.D.J., please accept the attached letter brief in lieu
of a more formal brief to my motion here before the court.

      Plaintiff is respectfully asking you to consider recusing yourself from this
matter, and allow Plaintiff another judge who may not be directly related to, or may
even be called as a witness to the issues of this docket.



Case No.: 3:20-cv-20426-BRM-LHG                                                      1
Case 3:20-cv-20426-BRM-LHG Document 59 Filed 02/23/21 Page 3 of 7 PageID: 928




     Plaintiff also has a pending 3rd Circuit Appeal against you for the last two
Federal Dockets that came before you and the Statement of Issues on appeal as
follows:.


STATEMENT OF THE ISSUES UNDER APPEAL U.S.C.A. 3rd Cir. 20-1870


   1. Whether the District Court “harmful error” violate The Fifth Amendment that
      says to the federal government that no one shall be "deprived of life, liberty
      or property without due process of law."


   2. Whether the District Court         “harmful error” violate The Fourteenth
      Amendment, ratified in 1868, uses the same eleven words, called the Due
      Process Clause, to describe a legal obligation of all states. The District Judge,
      and District Magistrate Judge both have clearly violated the Fifth
      Amendment, and Fourteenth Amendment, and had denied and deprived
      Appellant his right to due process of law.



   3. Whether the District Court “harmful error” that worked over 14 years with
      the same judicial Defendants as a New Jersey State Judge in Vicinage
      2, Superior Court in New Jersey, serving in the civil division. Defendant
      Chief Justice Stuart J. Rabner, was Judge Brian Martinotti U.S.D.J. former
      boss, from January 2002, through July 2016. A reasonable person would
      clearly question the District Judge impartially. The Third Circuit Court of
      Appeals, must specifically consider whether District Court Judge Brian
      Martinotti, violation of section 455(a), is “harmful error” and should have



Case No.: 3:20-cv-20426-BRM-LHG                                                      2
Case 3:20-cv-20426-BRM-LHG Document 59 Filed 02/23/21 Page 4 of 7 PageID: 929




      recused himself from Appellant matter; Liljeberg, 486 U.S. at 862, 108 S.Ct.
      at 2203-04.


   4. Whether the District Court “harmful error” has violated 42 U.S. Code § 1985,
      conspiracy to interfere with civil rights (2) obstructing justice; intimidating
      party, witness or juror. The U.S. Supreme Court, in Scheuer v. Rhodes, 416
      U.S. 232, 94 s. Ct. 1683, 1687 (1974).



   5. Whether the District Court “harmful error” has violated First Amendment
      Retaliation against Appellant for qualifying the service and process of his U.S.
      District Court Summons and Complaint pursuant to N.J.S.A. 4:4-3, which
      states personal service is required. Fed. R. Civ. P. 4(e)(1) also states an
      individual may be service in a judicial district in the state where the district
      court is located.


   6. Whether the District Court “harmful error” has violated Fourth Amendment
      Retaliation against Appellant rights are designed to protect you, your home,
      and your effects from unreasonable search and seizures. Appellant home
      was subject to an Illegal and Retaliatory search and seizure.


   7. Whether the District Court “harmful error” Retaliation against Appellant
      rights has violated First Amendment and The Bill of Rights – which became
      the first ten amendments to the Constitution – remedied this fault in 1791,
      which guaranteed the American public some of its most important liberties.

   8. Whether the District Court “harmful error” Retaliation against the Appellant


Case No.: 3:20-cv-20426-BRM-LHG                                                     3
Case 3:20-cv-20426-BRM-LHG Document 59 Filed 02/23/21 Page 5 of 7 PageID: 930




has violated United States Code Title 42 Section §1983, §1985(2)(3), §1988(a)(b),
and First, Second, Fourth, Fifth, Sixth, Eight, and Fourteenth Amendments to
the United States Constitution.


   9. Whether the District Court “harmful error” New Jersey State Court
Defendant Judicial Defendant’s Abuse of power – The Supreme Court has held
that if a judge wars against the constitution, or if he acts without jurisdiction
he has engaged in treason to the constitution. Courts have repeatedly ruled judges
have no immunity for their criminal acts. Both treason and the interference with
interstate commerce are criminal acts, no judge has immunity to engage in such acts.


  10. Whether the District Court “harmful error” Judicial Treason against an
Individual “when a state officers acts under a state law in a manner violative of the
Federal Constitution” , he comes into conflict with the superior authority of that
Constitution, and he is in the case stripped of his official or representative character
and is subjected in his person to the consequences of his individual conduct. The
State has no power to impart to him any immunity from the responsibility to the
supreme authority of the United States. State officials may be sued as individual’s
in $1983 actions. Brokaw v. Mercer County, 235 F.3d 1000 (7th Cir. 2000).


   11. Whether the U.S. Supreme Court Opinion in Wallace v. Kato defeats
Appellants Fourteenth Amendment Claim.


  12. Whether the District Court “harmful error” by it summary Dismissal of
Appellant claim of conspiracy by defendants pursuant to 42 U.S.C. § 1985.




Case No.: 3:20-cv-20426-BRM-LHG                                                       4
Case 3:20-cv-20426-BRM-LHG Document 59 Filed 02/23/21 Page 6 of 7 PageID: 931
Case 3:20-cv-20426-BRM-LHG Document 59 Filed 02/23/21 Page 7 of 7 PageID: 932
